Exhibit 10.3(c)

     
(RBC CAPITAL MARKETS LOGO) [w76318w7631804.gif]
  RBC Capital Markets Corporation
One Liberty Plaza — 2nd Floor
165 Broadway
New York, NY 10006-1404
Telephone: (212) 858-7000

     
DATE:
  November 10, 2009
 
   
TO:
  TeleCommunication Systems, Inc.
ATTENTION:
  Bruce A. White
TELEPHONE:
  (410) 263-7616
FACSIMILE:
  (410) 263-7617  
FROM:
  RBC Capital Markets Corporation
as agent for
 
  Royal Bank of Canada
TELEPHONE:
  (212) 858-7000
FACSIMILE:
  (212) 428-3053
 
   
SUBJECT:
  Equity Derivatives Confirmation
 
   
REFERENCE NUMBER(S):
  NY-23215 to NY-23304

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Royal Bank of
Canada (“RBC”) and TeleCommunication Systems, Inc. (“Counterparty”) on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation constitutes the entire agreement and understanding of the parties
with respect to the subject matter and terms of the Transaction and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.
Disclosure of Agency Relationship
RBC has appointed as its agent, its indirect wholly-owned subsidiary, RBC
Capital Markets Corporation (“RBCCM”), for purposes of conducting on the Bank’s
behalf, a business in privately negotiated transactions in options and other
derivatives. You hereby are advised that RBC, the principal and stated
counterparty in such transactions, duly has authorized RBCCM to market,
structure, negotiate, document, price, execute and hedge transactions in
over-the-counter derivative products.
The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call or an Option, as context requires.
This Confirmation evidences a complete and binding agreement between RBC and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if RBC and Counterparty had executed an

 



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
agreement in such form (without any Schedule but with the “Cross-Default”
provisions of Section 5(a)(vi) applicable to Counterparty with a “Threshold
Amount” of $5,000,000 and with such other elections set forth in this
Confirmation). For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.
The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:

     
General:
   
 
   
Trade Date:
  November 10, 2009.
 
   
Effective Date:
  November 16, 2009.
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.
 
   
Warrant Style:
  European.
 
   
Warrant Type:
  Call.
 
   
Seller:
  Counterparty.
 
   
Buyer:
  RBC.
 
   
Shares:
  Class A common stock, par value USD 0.01 per share, of Counterparty.
 
   
Number of Warrants:
  For each Component, as provided in Annex C to this Confirmation.
 
   
Strike Price:
  As provided in Annex B to this Confirmation.
 
   
Premium:
  As provided in Annex B to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.
 
   
Exchange:
  The NASDAQ Global Market.
 
   
Related Exchanges:
  All Exchanges.
 
   
Calculation Agent:
  RBCCM, which is an affiliate of RBC, shall be the Calculation Agent, or any
successor calculation agent thereto appointed by RBCCM. All determinations and
calculations of the Calculation Agent shall be binding on the parties hereto in
the absence of material manifest error.

2



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90

     
Procedure for Exercise:
   
 
   
     In respect of any Component:
   
 
   
Expiration Date:
  As provided in Annex C to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction) and, notwithstanding anything to the contrary in this Confirmation
or the Equity Definitions, the Relevant Price for the Expiration Date shall be
the prevailing market value per Share determined by the Calculation Agent in a
commercially reasonable manner. Notwithstanding the foregoing and anything to
the contrary in the Equity Definitions, if a Market Disruption Event occurs on
any Expiration Date, the Calculation Agent may determine that such Expiration
Date is a Disrupted Day only in part, in which case the Calculation Agent shall
make adjustments to the number of Warrants for the relevant Component for which
such day shall be the Expiration Date and shall designate the Scheduled Trading
Day determined in the manner described in the immediately preceding sentence as
the Expiration Date for the remaining Warrants for such Component. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date. “Final Disruption Date” has the meaning provided in Annex B to
this Confirmation.
 
   
Automatic Exercise:
  Applicable. Each Warrant not previously exercised will be deemed to be
automatically exercised on the Expiration Time on the relevant Expiration Date.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof, and by replacing the words “or
(iii) an Early Closure.” with “(iii) an Early Closure or (iv) a Regulatory
Disruption, in each case that the Calculation Agent determines is material.”
 
   
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
   
Regulatory Disruption:
  Any event that RBC, in its commercially reasonable discretion upon the advice
of outside counsel, determines makes it appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements,

3



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90

     
 
  policies or procedures are imposed by law or have been voluntarily adopted by
RBC, and including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G
and Regulation 14E under the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulation M and/or analyzing RBC as if RBC were the
Issuer or an affiliated purchaser of the Issuer), for RBC to refrain from or
decrease any market activity in connection with the Transaction. RBC shall
notify Counterparty as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Expiration Dates affected by it.
 
   
Settlement Terms:
   
 
   
     In respect of any Component:
   
 
   
Net Share Settlement:
  On each Settlement Date, Counterparty shall deliver to RBC a number of Shares
equal to the Net Share Amount for such Settlement Date to the account specified
by RBC, and cash in lieu of any fractional shares valued at the Relevant Price
for the Valuation Date corresponding to such Settlement Date. If, in the good
faith reasonable judgment of RBC, the Shares deliverable hereunder would not be
immediately freely transferable by RBC under Rule 144 (“Rule 144”) under the
U.S. Securities Act of 1933, as amended (the “Securities Act”) or any successor
provision, then RBC may elect to either (x) accept delivery of such Shares
notwithstanding the fact that such Shares are not immediately freely
transferable by RBC under Rule 144 or any successor provision or (y) require
that such delivery take place pursuant to the provisions set forth opposite the
caption “Registration/Private Placement Procedures” below.
 
   
Net Share Amount:
  For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to (x) the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, and (ii) the excess, if any, of the
Relevant Price for the Valuation Date occurring on such Exercise Date over the
Strike Price (such product, the “Net Share Settlement Amount”), divided by
(y) such Relevant Price.
 
   
Relevant Price:
  On any Valuation Date, the volume weighted average price per Share for the
regular trading session of the Exchange as displayed under the heading
“Bloomberg VWAP” on Bloomberg Page TSYS <equity> AQR on such Valuation Date in
respect of the period from 9:30 am to 4:00 p.m. (New York City time) on such
Valuation Date (or if such volume weighted average price is not available, the
Calculation Agent’s reasonable, good faith estimate of such price on such
Valuation Date).
 
   
Settlement Currency:
  USD.

4



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90

     
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Net Share Settlement” and “Net Share Settled”.
“Net Share Settled” in relation to any Warrant means that Net Share Settlement
is applicable to such Warrant.
 
   
Dividends:
   
 
   
     In respect of any Component:
   
 
   
Dividend Adjustments:
  Counterparty agrees to notify RBC promptly of the announcement of an
ex-dividend date for any cash dividend by Counterparty. If an ex-dividend date
for any cash dividend occurs at any time from, but excluding, the Trade Date to,
and including, the Expiration Date, then in lieu of any adjustments as provided
under “Method of Adjustment” below, the Calculation Agent shall make such
adjustments to the Strike Price and/or the Number of Warrants as it deems
appropriate to preserve for the parties the intended economic benefits of the
Transaction.
 
   
Adjustments:
   
 
   
     In respect of any Component:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended by replacing the words “diluting or concentrative” in
Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the word
“material” and by adding the words “or the Transaction” after the words
“theoretical value of the relevant Shares” in Sections 11.2(a), 11.2(c) and
11.2(e)(vii); provided further that adjustments may be made to account for
changes in expected volatility, expected dividends, expected correlation,
expected stock loan rate and expected liquidity relative to the relevant Share.
 
   
Extraordinary Events:
   
 
   
New Shares:
  In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.
 
   
Modified Calculation Agent Adjustment:
  If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with

5



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90

     
 
  respect to such Merger Event, as a condition precedent to the adjustments
contemplated in Section 12.2(e)(i) of the Equity Definitions, Counterparty and
the issuer of the Shares shall, prior to the Merger Date, have entered into such
documentation containing representations, warranties and agreements relating to
securities law and other issues as requested by RBC that RBC has determined, in
its reasonable discretion, to be reasonably necessary or appropriate to allow
RBC to continue as a party to the Transaction, as adjusted under
Section 12.2(e)(i) of the Equity Definitions, and to preserve its hedging or
hedge unwind activities in connection with the Transaction in a manner compliant
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to RBC, and if such conditions are
not met or if the Calculation Agent determines that no adjustment that it could
make under Section 12.2(e)(i) of the Equity Definitions will produce a
commercially reasonable result, then the consequences set forth in
Section 12.2(e)(ii) of the Equity Definitions shall apply.
 
   
 
  For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by adding the following italicized language to the stipulated parenthetical
provision: “(including adjustments to account for changes in expected
volatility, expected dividends, expected correlation, expected stock loan rate
or expected liquidity relevant to the Shares or to the Transaction) from the
Announcement Date to the Merger Date (Section 12.2) or Tender Offer Date
(Section 12.3)”.
 
   
Announcement Event:
  If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of each
Component of the Transaction (including without limitation any change in
expected volatility, expected dividends, expected correlation, expected stock
loan rate or expected liquidity relevant to the Shares or to the Transaction)
from the potential Announcement Date to the Expiration Date for such Component
and, if such economic effect is material, the Calculation Agent will adjust the
terms of the Transaction to reflect such economic effect. “Announcement Event”
shall mean the occurrence of a potential Announcement Date of a Merger Event or
Tender Offer, if the Merger Date or Tender Offer Date does not, or is not
anticipated to, occur on or prior to the Expiration Date for, or any earlier
termination of, the relevant Component.
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination).
 
   
(c) Share-for-Combined:
  Component Adjustment.
 
   
Tender Offer:
  Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by adding “, or of the outstanding Shares,” before “of the Issuer” in
the fourth line thereof. Sections 12.1(e) and 12.1(1)(ii)

6



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90

     
 
  of the Equity Definitions are hereby amended by adding “or Shares, as
applicable,” after “voting shares”.
 
   
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Modified Calculation Agent Adjustment.
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment.
 
   
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
For the avoidance of doubt, the occurrence of any event that is a Merger Event
and would otherwise have been a Delisting will have the consequence specified
for the relevant Merger Event.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (ii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date, unless the illegality is due to an act or omission of the
party seeking to elect termination of the Transaction”.
 
   
Failure to Deliver:
  Inapplicable
 
   
Insolvency Filing:
  Applicable
 
   
Loss of Stock Borrow:
  Applicable
 
   
     Maximum Stock Loan Rate:
  200 basis points per annum
 
   
Increased Cost of Stock Borrow:
  Applicable
 
   
     Initial Stock Loan Rate:
  25 basis points per annum
 
   
Increased Cost of Hedging:
  Applicable

7



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90

     
Hedging Disruption:
  Applicable
 
   
Hedging Party:
  RBC for all applicable Additional Disruption Events
 
   
Determining Party:
  RBC for all applicable Additional Disruption Events
 
   
Acknowledgements:
   
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgements:
  Applicable

Mutual Representations: Each of RBC and Counterparty represents and warrants to,
and agrees with, the other party that:

  (i)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.     (ii)   Commodity Exchange Act. It
is an “eligible contract participant” within the meaning of Section 1a(12) of
the U.S. Commodity Exchange Act, as amended (the “CEA”). The Transaction has
been subject to individual negotiation by the parties. The Transaction has not
been executed or traded on a “trading facility” as defined in Section 1a(33) of
the CEA. It has entered into the Transaction with the expectation and intent
that the Transaction shall be performed to its termination date.     (iii)  
Securities Act. It is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act, or an “accredited investor” as defined under the
Securities Act.     (iv)   Investment Company Act. It is a “qualified purchaser”
as defined under the U.S. Investment Company Act of 1940, as amended (the
“Investment Company Act”).     (v)   ERISA. The assets used in the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or
any “employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

8



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90

  (i)   Counterparty shall immediately provide written notice to RBC upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to RBC in
connection with this Transaction.     (ii)   (A) Counterparty is acting for its
own account, and it has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (B) Counterparty is not relying on any communication (written or
oral) of RBC or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from RBC or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction.     (iii)  
Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the
Exchange Act.     (iv)   Counterparty’s filings under the Securities Act, the
Exchange Act, and other applicable securities laws that are required to be filed
have been filed and, as of the respective dates thereof and as of the date of
this representation, there is no misstatement of material fact contained therein
or omission of a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.     (v)   Counterparty has not violated, and
shall not directly or indirectly violate, any applicable law (including, without
limitation, the Securities Act and the Exchange Act) in connection with the
Transaction.     (vi)   The representations and warranties of Counterparty set
forth in Section 3 of the Agreement and Section 2 of the Purchase Agreement (the
“Purchase Agreement”) dated as of the Trade Date between Counterparty and
Oppenheimer & Co. Inc. and Raymond James & Associates are true and correct and
are hereby deemed to be repeated to RBC as if set forth herein.     (vii)   The
Shares issuable upon exercise of all Warrants (the “Warrant Shares”) have been
duly authorized and, when delivered pursuant to the terms of such Transaction,
shall be validly issued, fully-paid and non-assessable, and such issuance of the
Warrant Shares shall not be subject to any preemptive or similar rights and
shall, upon such issuance, be accepted for listing or quotation on the Exchange.
    (viii)   Counterparty is not as of the Trade Date and as of the date on
which Counterparty delivers any Termination Delivery Units, and shall not be
after giving effect to the transactions contemplated hereby, “insolvent” (as
such term is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)).     (ix)   Counterparty is
not, and after giving effect to the transactions contemplated hereby will not
be, an “investment company” as such term is defined in the Investment Company
Act.

9



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90

  (x)   Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that RBC is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 128, 133, 149 or 150 (or under any successor statement),
EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements),
under FASB’s Liabilities & Equity Project, or under any other accounting
guidance.     (xi)   Counterparty understands, agrees and acknowledges that no
obligations of RBC to it hereunder, if any, shall be entitled to the benefit of
deposit insurance and that such obligations shall not be guaranteed by any
affiliate of RBC or any governmental agency.     (xii)   Counterparty shall
deliver to RBC an opinion of counsel, dated as of the Trade Date and reasonably
acceptable to RBC in form and substance, with respect to the matters set forth
in Section 3(a) of the Agreement and such other matters as RBC may reasonably
request.     (xiii)   On each anniversary of the Trade Date, Counterparty shall
deliver to RBC an officer’s certificate, signed by an authorized officer,
stating the number of Available Shares (as defined in the provision titled
“Limitation On Delivery of Shares” below).

Miscellaneous:
Effectiveness. If, on or prior to the Effective Date, RBC reasonably determines
that it is advisable to cancel the Transaction because of concerns that RBC’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.
Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.
Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).
Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between RBC and Counterparty shall be transmitted exclusively
through Agent.
Status of Claims in Bankruptcy. RBC acknowledges and agrees that this
Confirmation is not intended to convey to RBC rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit RBC’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit RBC’s rights in respect of any transactions other than the
Transaction.
No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.
Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that RBC is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to

10



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” or a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and (B)
that RBC is entitled to the protections afforded by, among other sections,
Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Counterparty owes RBC any amount in connection
with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Counterparty Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Counterparty Payment Obligation by delivery of Termination
Delivery Units (as defined below) by giving irrevocable telephonic notice to
RBC, confirmed in writing within one Scheduled Trading Day, between the hours of
9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date or other
date the transaction is terminated, as applicable (“Notice of Counterparty
Termination Delivery”). Within a commercially reasonable period of time
following receipt of a Notice of Counterparty Termination Delivery, Counterparty
shall deliver to RBC a number of Termination Delivery Units having a cash value
equal to the amount of such Counterparty Payment Obligation (such number of
Termination Delivery Units to be delivered to be determined by the Calculation
Agent as the number of whole Termination Delivery Units that could be sold over
a commercially reasonable period of time to generate proceeds equal to the cash
equivalent of such payment obligation). In addition, if, in the good faith
reasonable judgment of RBC, for any reason, the Termination Delivery Units
deliverable pursuant to this paragraph would not be immediately freely
transferable by RBC under Rule 144 or any successor provision, then RBC may
elect either to (x) accept delivery of such Termination Delivery Units
notwithstanding any restriction on transfer or (y) require that such delivery
take place pursuant to the provisions set forth opposite the caption
“Registration/Private Placement Procedures” below. If the provisions set forth
in this paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10,
9.11 (modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units”.
"Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.
Registration/Private Placement Procedures. If, in the reasonable opinion of RBC,
following any delivery of Shares or Termination Delivery Units to RBC hereunder,
such Shares or Termination Delivery Units would be in

11



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
the hands of RBC subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Termination Delivery Units pursuant to any applicable federal or
state securities law (including, without limitation, any such requirement
arising under Section 5 of the Securities Act as a result of such Shares or
Termination Delivery Units being “restricted securities”, as such term is
defined in Rule 144) (such Shares or Termination Delivery Units, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) of Annex A hereto at the election of Counterparty,
unless waived by RBC. Notwithstanding the foregoing, solely in respect of any
Warrants exercised or deemed exercised on any Exercise Date, Counterparty shall
elect, prior to the first Settlement Date for the first Exercise Date, a Private
Placement Settlement (as defined in Annex A hereto) or Registration Settlement
(as defined in Annex A hereto) for all deliveries of Restricted Shares for all
such Exercise Dates which election shall be applicable to all Settlement Dates
for such Warrants and the procedures in clause (i) or clause (ii) of Annex A
hereto shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement
Settlement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder. If the Private Placement Settlement or the Registration
Settlement shall not be effected as set forth in clauses (i) or (ii) of Annex A,
as applicable, then failure to effect such Private Placement Settlement or such
Registration Settlement shall constitute an Event of Default with respect to
which Counterparty shall be the Defaulting Party.
Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
RBC is not then an affiliate, as such term is used in Rule 144, of Counterparty
and has not been such an affiliate of Counterparty for 90 days (it being
understood that RBC shall not be considered such an affiliate of Counterparty
solely by reason of its right to receive Shares pursuant to a Transaction
hereunder), any Shares or Termination Delivery Units delivered hereunder at any
time after one year from the Premium Payment Date shall be eligible for resale
under Rule 144 or any successor provision, and Counterparty agrees to promptly
remove, or cause the transfer agent for such Shares or Termination Delivery
Units to remove, any legends referring to any restrictions on resale under the
Securities Act from the certificates representing such Shares or Termination
Delivery Units. Counterparty further agrees that with respect to any Shares or
Termination Delivery Units delivered hereunder at any time after 6 months from
the Premium Payment Date but prior to 1 year from the Premium Payment Date, to
the extent that Counterparty then satisfies the current information requirement
of Rule 144, Counterparty shall promptly remove, or cause the transfer agent for
such Shares or Termination Delivery Units to remove, any legends referring to
any such restrictions or requirements from the certificates representing such
Share or Termination Delivery Units upon delivery by RBC to Counterparty or such
transfer agent of any customary seller’s and broker’s representation letters in
connection with resales of such Shares or Termination Delivery Units pursuant to
Rule 144, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by RBC.
Counterparty further agrees and acknowledges that RBC shall run a holding period
under Rule 144 with respect to the Warrants and/or any Shares or Termination
Delivery Units delivered hereunder notwithstanding the existence of any other
transaction or transactions between Counterparty and RBC relating to the Shares.
Counterparty further agrees that Shares or Termination Delivery Units delivered
hereunder prior to the date that is 6 months from the Premium Payment Date may
be freely transferred by RBC to its affiliates, and Counterparty shall effect
such transfer without any further action by RBC. Notwithstanding anything to the
contrary herein, Counterparty agrees that any delivery of Shares or Termination
Delivery Units shall be effected by book-entry transfer through the facilities
of the Clearance System if, at the time of such delivery, the certificates
representing such Shares or Termination Delivery Units would not contain any
restrictive legend as described above. Notwithstanding anything to the contrary
herein, to the extent the provisions of Rule 144 or any successor rule are
amended, or the applicable interpretation thereof by the Securities and Exchange
Commission or any court changes after the Trade Date, the agreements of
Counterparty herein shall be deemed modified to the extent necessary, in the
opinion of outside counsel of Counterparty, to comply with Rule 144, including
Rule 144(b) or any successor provision, as in effect at the time of delivery of
the relevant Shares or Termination Delivery Units.
No Material Non-Public Information. On each day during the period beginning on
the Trade Date and ending on the day on which RBC has informed Counterparty in
writing that RBC has completed all purchases or sales of Shares or other
transactions to hedge initially its exposure with respect to the Transaction,
Counterparty represents and warrants to RBC that it is not aware of any material
nonpublic information concerning itself or the Shares.

12



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
Limit on Beneficial Ownership. Notwithstanding any other provisions hereof, RBC
may not exercise any Warrant hereunder, Automatic Exercise shall not apply with
respect thereto, and no delivery hereunder (including pursuant to provisions
opposite the headings “Alternative Calculations and Counterparty Payments on
Early Termination and on Certain Extraordinary Events,” “Registration/Private
Placement Procedures,” “Limitation on Delivery of Shares” or Annex A) shall be
made, to the extent (but only to the extent) that the receipt of any Shares upon
such exercise or delivery would result in the Equity Percentage (as defined
below) exceeding 9% or an Ownership Trigger (as defined below) being met. Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that such delivery would result in the Equity Percentage
exceeding 9% or an Ownership Trigger being met. If any delivery owed to RBC or
exercise hereunder is not made, in whole or in part, as a result of this
provision, Counterparty’s obligation to make such delivery and RBC’s right to
exercise a Warrant shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after, but in no event later than one
Clearance System Business Day after, RBC gives notice to Counterparty that such
exercise or delivery would not result in the Equity Percentage exceeding 9% or
an Ownership Trigger being met.
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, provide RBC with a written notice of such repurchase
(a “Repurchase Notice”) on such day if, following such repurchase, the Warrant
Equity Percentage (as defined below) is (a) equal to or greater than 4.5% and
(b) greater by 0.5% or more than the Warrant Equity Percentage set forth in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater by 0.5% or more than the Warrant Equity Percentage as
of the date hereof). The “Warrant Equity Percentage” as of any day is the
fraction, expressed as a percentage, of (1) the numerator of which is the Number
of Warrants, and (2) the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless RBC
and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling person (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to RBC’s
hedging activities as a consequence of becoming, or of the risk of becoming, an
“insider” as defined under Section 16 of the Exchange Act, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expense (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Counterparty’s failure to provide
RBC with a Repurchase Notice on the day and in the manner specified herein, and
to reimburse, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Counterparty in writing, and Counterparty, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that the Indemnified Person fails promptly
to notify Counterparty of any action commenced against it in respect of which
indemnity may be sought hereunder; provided that failure to notify Counterparty
(x) shall not relieve Counterparty from any liability hereunder to the extent it
is not materially prejudiced as a result thereof and (y) shall not, in any
event, relieve Counterparty from any liability that it may have otherwise than
on account of this indemnity agreement. Counterparty shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such

13



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
Indemnified Person as a result of such losses, claims, damages or liabilities.
The remedies provided for in this paragraph are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity. The indemnity and contribution agreements contained
in this paragraph shall remain operative and in full force and effect regardless
of the termination of the Transaction.
Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 3,478,933 Shares (the
“Maximum Delivery Amount”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Maximum Delivery Amount is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
“Available Shares”). In the event Counterparty shall not have delivered the full
number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify RBC of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter. Notwithstanding the
provisions of Section 5(a)(ii) of the Agreement, in the event of a failure by
Counterparty to comply with the agreement set forth in this provision, there
shall be no grace period for remedy of such failure.
Additional Termination Event. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any Additional
Termination Event, RBC may choose to treat part of the Transaction as the sole
Affected Transaction, and, upon termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:
(i) RBC reasonably determines, upon advice of counsel, that it is advisable to
terminate a portion of the Transaction so that RBC’s related hedging activities
will comply with applicable securities laws, rules or regulations;
(ii) The Shares are not approved for listing on the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors);
(iii) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act or any successor provisions, including any
group acting for the purpose of acquiring, holding, voting or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act or any
successor provision) is or becomes the “beneficial owner” (as that term is used
in Rule 13d-3 under the Exchange Act as in effect on the Effective Date, except
that the number of shares of Counterparty’s voting stock will be deemed to
include, in addition to all outstanding shares of Counterparty’s voting stock
and             shares of voting stock not outstanding that are subject to
options, warrants, rights to purchase or conversion privileges exercisable
within 60 days of the date of determination (“unissued shares”) deemed to be
held by the “person” or “group” or other person with respect to which the
determination is being made, all unissued shares deemed to be held by all other
persons), directly or indirectly, of shares representing 50% or more of the
total voting power of all outstanding classes of Counterparty’s capital stock or
other interests normally entitled (without regard to the occurrence of any
contingency) to vote in the election of the board of directors, managers or
trustees (“voting stock”) or has the power, directly or indirectly, to elect a
majority of the members of Counterparty’s board of directors, unless the
exception provided in clause (iv)(2) below applies;

14



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
(iv) Counterparty consolidates with, enters into a binding share exchange with,
or merges with or into, another person, or Counterparty sells, assigns, conveys,
transfers, leases or otherwise disposes of all or substantially all of its
assets, or any person consolidates with, or merges with or into, Counterparty,
in any such event, other than any transaction:
(1) pursuant to which the persons that “beneficially owned,” directly or
indirectly, the shares of Counterparty’s voting stock immediately prior to such
transaction “beneficially own,” directly or indirectly, shares of Counterparty’s
voting stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person and
such holders’ proportional voting power immediately after such transaction
vis-à-vis each other with respect to the securities they receive in such
transaction shall be in substantially the same proportions as their respective
voting power vis-à-vis each other immediately prior to such transaction;
(2) in which at least 90% of the consideration paid for the Shares (other than
cash payments for fractional shares or pursuant to dissenters’ appraisal rights)
consists of shares of common stock traded on the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors), or which will be so traded immediately following such
transaction; or
(3) which is effected solely to change Counterparty’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding Shares solely into shares of common stock of the surviving person;
(v) (a) individuals who on the Effective Date constituted Counterparty’s board
of directors and (b) any new directors whose election to Counterparty’s board of
directors or whose nomination for election by Counterparty’s stockholders was
approved by at least a majority of the directors at the time of such election or
nomination still in office either who were directors on the Effective Date or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of Counterparty’s board of directors; or
(vi) the holders of Counterparty’s capital stock approve any plan or proposal
for liquidation or dissolution of Counterparty.
Transfer or Assignment. Notwithstanding any provision of the Agreement to the
contrary, RBC may, subject to applicable law, freely transfer and assign all of
its rights and obligations under the Transaction without the consent of
Counterparty.
If, as determined in RBC’s sole discretion, (a) at any time (1) the Equity
Percentage exceeds 8.0% (2) RBC, RBC Group (as defined below) or any person
whose ownership position would be aggregated with that of RBC or RBC Group (RBC,
RBC Group or any such person, a “RBC Person”) under Sections 3-701 to 3-709 of
the Maryland Control Share Acquisition Act or other federal, state or local
laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership,
or could be reasonably viewed as meeting any of the foregoing, in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a RBC Person under Applicable Laws and with respect to which such
requirements have not been met or the relevant approval has not been received
(this clause (2)(x), the “Ownership Trigger”) minus (y) 1% of the number of
Shares outstanding on the date of determination, or (3) the number of “control
shares” (as such term is used in Section 3-701(d) of the Maryland Control Share
Acquisition Act) owned by a RBC Person divided by the number of Counterparty’s
outstanding Shares exceeds 8.0%, (each of such conditions described in clause
(1), (2) or (3), an “Excess Ownership Position”), and (b) RBC is unable, after
commercially reasonable efforts, to effect a transfer or assignment on pricing
and terms and within a time period reasonably acceptable to it of all or a
portion of this Transaction pursuant to the preceding paragraph such that an
Excess Ownership Position no longer exists, RBC may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of this Transaction, such that an Excess Ownership
Position no longer exists following such partial termination. In the event that
RBC so designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section

15



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
6 of the Agreement as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to this Transaction and a Number
of Warrants equal to the Terminated Portion (allocated among the Components
thereof in the discretion of RBC), (ii) Counterparty shall be the sole Affected
Party with respect to such partial termination and (iii) such Transaction shall
be the only Terminated Transaction (and, for the avoidance of doubt, the
provisions set forth under the caption “Alternative Calculations and
Counterparty Payment on Early Termination and on Certain Extraordinary Events”
shall apply to any amount that is payable by Counterparty to RBC pursuant to
this sentence). The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that RBC and
any of its affiliates subject to aggregation with RBC for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with RBC (collectively, “RBC Group”) “beneficially own” (within
the meaning of Section 13 of the Exchange Act) without duplication on such day
and (B) the denominator of which is the number of Shares outstanding on such
day.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing RBC to purchase, sell, receive or deliver any shares or
other securities to or from Counterparty, RBC, acting in good faith and in a
commercially reasonable manner, may designate any of its affiliates to purchase,
sell, receive or deliver such shares or other securities and otherwise to
perform RBC’s obligations in respect of the Transaction and any such designee
may assume such obligations. RBC shall be discharged of its obligations to
Counterparty to the extent of any such performance.
Amendments to Equity Definitions. (a) Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by: (i) deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection (B); (ii) replacing “will lend” with “lends” in
subsection (B); and (iii) deleting the phrase “neither the Non-Hedging Party nor
the Lending Party lends Shares in the amount of the Hedging Shares or” in the
penultimate sentence; and (b) Section 12.9(b)(v) of the Equity Definitions is
hereby amended by: (i) adding the word “or” immediately before subsection “(B)”
and deleting the comma at the end of subsection (A); (ii) (1) deleting
subsection (C) in its entirety, (2) deleting the word “or” immediately preceding
subsection (C) and (3) deleting the penultimate sentence in its entirety and
replacing it with the sentence “The Hedging Party will determine the
Cancellation Amount payable by one party to the other”; and (iii) deleting
subsection (X) in its entirety and the words “or (Y)” immediately following
subsection (X).
Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.
Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.
Payment by RBC. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, RBC owes to
Company pursuant to Section 6(d)(ii) of the Agreement an amount calculated under
Section 6(e) of the Agreement, or (ii) RBC owes to Company, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions (including, for the
avoidance of doubt, any amount payable in connection with an Extraordinary
Event), an amount calculated under Section 12.8 of the Equity Definitions, such
amount shall be deemed to be zero.

16



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
Governing law: The law of the State of New York.
Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
TeleCommunication Systems, Inc
275 West Street,
Annapolis, Maryland 21401
Attention:      Bruce A. White
Facsimile:      (410) 263-7617
(b) RBC
Whenever notices or other communications are required to be in writing as
provided herein, such notices shall be deemed duly given if given by facsimile
with telephone confirmation of receipt or by first class mail, postage prepaid.:

     
RBC’s Address, Facsimile Number and e-Mail Address for the Purpose of Giving
Notices:
  Trade Affirmations and Settlements:
RBC Capital Markets Corporation
Attn: Back Office
One Liberty Plaza
165 Broadway
New York, NY 10006-1404 USA
Facsimile Number: +1-212-858-7033
e-Mail Address: geda@rbccm.com
 
   
 
  Trade Confirmations:
RBC Capital Markets Corporation
Attn: Structured Derivatives Documentation
Three World Financial Center
200 Vesey Street
New York, NY 10281-1021 USA
Facsimile Number: +1-212-428-3053
e-Mail Address: SDD@rbccm.com

Any notice or other communication required or permitted to be given to RBC (for
matters other than operational matters) with respect to this Confirmation shall
be delivered in person or given by facsimile transmission to RBC and its agent,
RBC Capital Markets Corporation.

17



--------------------------------------------------------------------------------



 



This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to RBC a facsimile of the fully-executed
Confirmation to RBC at (212) 428-3053. Originals shall be provided for your
execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
Very truly yours,

          ROYAL BANK OF CANADA
by its agent
RBC Capital Markets Corporation
    By:   /s/ Steven Milke     Authorized Signatory      Name:   Steven Milke   
  Title:   Managing Director     

     Counterparty hereby agrees to, accepts and confirms the terms of the
foregoing as of the Trade Date.

          TELECOMMUNICATION SYSTEMS, INC.
    By:   /s/ Thomas M. Brandt, Jr.     Authorized Signatory      Name:  Thomas
M. Brandt, Jr.     Title:  Senior Vice President and Chief Financial Officer  





--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
ANNEX A
Registration Settlement and Private Placement Settlement

(i)   If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in private placement procedures (customary for
equity securities of the size of such private placement) with respect to such
Restricted Shares reasonably acceptable to RBC; provided that Counterparty may
not elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by
Counterparty to RBC (or any affiliate designated by RBC) of the Restricted
Shares or the exemption pursuant to Section 4(1) or Section 4(3) of the
Securities Act for resales of the Restricted Shares by RBC (or any such
affiliate of RBC). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to RBC, due diligence
rights (for RBC or any buyer of the Restricted Shares designated by RBC),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to RBC. In the event of
a Private Placement Settlement, the Net Share Settlement Amount or the
Counterparty Payment Obligation, respectively, shall be deemed to be the Net
Share Settlement Amount or the Counterparty Payment Obligation, respectively,
plus an additional amount (determined from time to time by the Calculation Agent
in its commercially reasonable judgment) attributable to interest that would be
earned on such Net Share Settlement Amount or the Counterparty Payment
Obligation, respectively, (increased on a daily basis to reflect the accrual of
such interest and reduced from time to time by the amount of net proceeds
received by RBC as provided herein) at a rate equal to the open Federal Funds
Rate plus 100 basis points per annum for the period from, and including, such
Settlement Date or the date on which the Counterparty Payment Obligation is due,
respectively, to, but excluding, the related date on which all the Restricted
Shares have been sold and calculated on an Actual/360 basis.   (ii)   If
Counterparty elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Counterparty shall promptly (but in any event
no later than the beginning of the Resale Period) file and use its reasonable
best efforts to make effective under the Securities Act a registration statement
or supplement or amend an outstanding registration statement in form and
substance reasonably satisfactory to RBC, to cover the resale of such Restricted
Shares (and any Make-whole Shares) in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable),
indemnities, due diligence rights, opinions and certificates, and such other
documentation as is customary for equity resale underwriting agreements, all
reasonably acceptable to RBC. If RBC, in its sole reasonable discretion, is not
satisfied with such procedures and documentation, Private Placement Settlement
shall apply. If RBC is satisfied with such procedures and documentation, it
shall sell the Restricted Shares (and any Make-whole Shares) pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (and any
Make-whole Shares) and ending on the earliest of (i) the Exchange Business Day
on which RBC completes the sale of all Restricted Shares or, in the case of
settlement of Termination Delivery Units, a sufficient number of Restricted
Shares so that the realized net proceeds of such sales exceed the Counterparty
Payment Obligation, (ii) the date upon which all Restricted Shares (and any
Make-whole Shares) have been sold or transferred pursuant to Rule 144 (or
similar provisions then in force) and (iii) the date upon which all Restricted
Shares (and any Make-whole Shares) may be sold or transferred by a non-affiliate
pursuant to Rule 144 (or any similar provision then in force) without any
further restriction whatsoever.   (iii)   If (ii) above is applicable and the
Net Share Settlement Amount or the Counterparty Payment Obligation, as
applicable, exceeds the realized net proceeds from such resale, or if (i) above
is applicable and the Freely Tradeable Value (as defined below) of the Shares
owed pursuant to the Net Share Settlement Amount, or the Counterparty Payment
Obligation (in each case as adjusted pursuant to (i) above), as applicable,
exceeds the realized net proceeds from such resale, Counterparty shall transfer
to RBC by the open of the regular trading session on the Exchange on the
Exchange Business Day immediately following the last day of the Resale Period
the amount of such excess (the

A-1



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90

    "Additional Amount”), at its option, either in cash or in a number of
Restricted Shares (“Make-whole Shares”, provided that the aggregate number of
Restricted Shares and Make-whole Shares delivered shall not exceed the Maximum
Delivery Amount) that, based on the Relevant Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Relevant Price), has a value equal to the Additional Amount. If Counterparty
elects to pay the Additional Amount in Make-whole Shares, Counterparty shall
elect whether the requirements and provisions for either Private Placement
Settlement or Registration Settlement shall apply to such payment. This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to “Limitation on Delivery of Shares”. “Freely Tradeable Value”
means the value of the number of Shares delivered to RBC which such Shares would
have if they were freely tradeable (without prospectus delivery) upon receipt by
RBC, as determined by the Calculation Agent by reference to the Relevant Price
for freely tradeable Shares as of the Valuation Date, or other date of valuation
used to determine the delivery obligation with respect to such Shares, or by
other commercially reasonable means.

A-2



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
ANNEX B
The Strike Price, Premium and Final Disruption Date for the Transaction are set
forth below.

     
Strike Price:
  USD12.736
 
   
Premium:
  USD2,253,780
 
   
Final Disruption Date:
  July 7, 2015.

B-1



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90
ANNEX C
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

                  Component Number   Number of Warrants   Expiration Date   1.  
    19,327     Fri, 02/13/15   2.       19,327     Tue, 02/17/15   3.      
19,327     Wed, 02/18/15   4.       19,327     Thu, 02/19/15   5.       19,327  
  Fri, 02/20/15   6.       19,327     Mon, 02/23/15   7.       19,327     Tue,
02/24/15   8.       19,327     Wed, 02/25/15   9.       19,327     Thu, 02/26/15
  10.       19,327     Fri, 02/27/15   11.       19,327     Mon, 03/02/15   12.
      19,327     Tue, 03/03/15   13.       19,327     Wed, 03/04/15   14.      
19,327     Thu, 03/05/15   15.       19,327     Fri, 03/06/15   16.       19,327
    Mon, 03/09/15   17.       19,327     Tue, 03/10/15   18.       19,327    
Wed, 03/11/15   19.       19,327     Thu, 03/12/15   20.       19,327     Fri,
03/13/15   21.       19,327     Mon, 03/16/15   22.       19,327     Tue,
03/17/15   23.       19,327     Wed, 03/18/15   24.       19,327     Thu,
03/19/15   25.       19,327     Fri, 03/20/15   26.       19,327     Mon,
03/23/15   27.       19,327     Tue, 03/24/15   28.       19,327     Wed,
03/25/15   29.       19,327     Thu, 03/26/15   30.       19,327     Fri,
03/27/15   31.       19,327     Mon, 03/30/15   32.       19,327     Tue,
03/31/15   33.       19,327     Wed, 04/01/15   34.       19,327     Thu,
04/02/15   35.       19,327     Mon, 04/06/15   36.       19,327     Tue,
04/07/15   37.       19,327     Wed, 04/08/15   38.       19,327     Thu,
04/09/15   39.       19,327     Fri, 04/10/15

C-1



--------------------------------------------------------------------------------



 



RBCCM Refs: NY-23215 to NY-23304
Tags: TSYS_E1-C1 to TSYS_E1-C90

                  Component Number   Number of Warrants   Expiration Date   40.
      19,327     Mon, 04/13/15   41.       19,327     Tue, 04/14/15   42.      
19,327     Wed, 04/15/15   43.       19,327     Thu, 04/16/15   44.       19,327
    Fri, 04/17/15   45.       19,327     Mon, 04/20/15   46.       19,327    
Tue, 04/21/15   47.       19,327     Wed, 04/22/15   48.       19,327     Thu,
04/23/15   49.       19,327     Fri, 04/24/15   50.       19,327     Mon,
04/27/15   51.       19,327     Tue, 04/28/15   52.       19,327     Wed,
04/29/15   53.       19,327     Thu, 04/30/15   54.       19,327     Fri,
05/01/15   55.       19,327     Mon, 05/04/15   56.       19,327     Tue,
05/05/15   57.       19,327     Wed, 05/06/15   58.       19,327     Thu,
05/07/15   59.       19,327     Fri, 05/08/15   60.       19,327     Mon,
05/11/15   61.       19,327     Tue, 05/12/15   62.       19,327     Wed,
05/13/15   63.       19,327     Thu, 05/14/15   64.       19,327     Fri,
05/15/15   65.       19,327     Mon, 05/18/15   66.       19,327     Tue,
05/19/15   67.       19,327     Wed, 05/20/15   68.       19,327     Thu,
05/21/15   69.       19,327     Fri, 05/22/15   70.       19,327     Tue,
05/26/15   71.       19,327     Wed, 05/27/15   72.       19,327     Thu,
05/28/15   73.       19,327     Fri, 05/29/15   74.       19,327     Mon,
06/01/15   75.       19,327     Tue, 06/02/15   76.       19,327     Wed,
06/03/15   77.       19,327     Thu, 06/04/15   78.       19,327     Fri,
06/05/15   79.       19,327     Mon, 06/08/15   80.       19,327     Tue,
06/09/15   81.       19,327     Wed, 06/10/15   82.       19,327     Thu,
06/11/15   83.       19,327     Fri, 06/12/15   84.       19,327     Mon,
06/15/15   85.       19,327     Tue, 06/16/15   86.       19,327     Wed,
06/17/15   87.       19,327     Thu, 06/18/15   88.       19,327     Fri,
06/19/15   89.       19,327     Mon, 06/22/15   90.       19,364     Tue,
06/23/15

A-2